DETAILED ACTION

This is a first Office action on the merits responsive to applicant’s original disclosure filed on 11/17/2020. Claims 1-19 are pending and are under consideration. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statements filed on 11/17/2020, 5/19/2021 and 11/17/2021 are being considered.

Drawings
The Drawings filed on 11/17/2020 are acceptable for examination.

Claim Objections
Claim 13 is objected to because of the following informalities:
Claim 13, “[t]he tower segment according to claim 1, the casing” is objected to because the claim appears to be missing a transitional phrase. This objection can be wherein the casing”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8, 9, 10, 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, “the geometry” is indefinite because the limitation lacks antecedent basis in the claims.
Claim 8, “the convex upper cutout portion” and “the convex lower cutout portion” are indefinite because the limitations lack antecedent basis in the claims.
Claim 9, “the horizontal extent” is indefinite because the limitation lacks antecedent basis in the claims.
Claim 10, “the concave upper plate portion”, “the concave lower plate portion” and “the plate middle portion” are indefinite because the limitations lack antecedent basis in the claims.
Claim 16, “the inner reinforcing plate is integrally formed and the outer reinforcing plate is integrally formed” is indefinite because it is unclear what the claim requires. The 
Claim 16, “the concave upper plate portion”, “the concave lower plate portion” and “the middle plate portion” are indefinite because the limitations lack antecedent basis in the claims.
Claim 19, “the tower interior” is indefinite because the limitation lacks antecedent basis in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 13 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2011144367 A1 (‘WO ‘367’) (as cited by applicant).
Claim(s) 1-2, 5-7 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2913521 B1 (‘EP ‘521’) (as cited by applicant).
Claim 1, WO ‘367 provides a tower segment, comprising:
a casing segment (1; page 2, lines 17-32) having an inner casing surface (inner surface of 1; Fig. 3), an outer casing surface (outer surface of 1; Fig. 3), and a cutout 2 
wherein the inner casing surface has a first inner reinforcing portion (3 left; Fig. 3) and the outer casing surface has an outer reinforcing portion (3 right; Fig. 3), wherein the inner reinforcing portion and the outer reinforcing portion adjoin the cutout (3 left and 3 right adjoin the cutout; Fig. 3), and
wherein the inner reinforcing portion has an inner reinforcing plate (3 left is an inner reinforcing plate; page 5, lines 35-36; Fig. 3) and the outer reinforcing portion has an outer reinforcing plate (3 right is an outer reinforcing plate; Fig. 3).  
Claim 2, WO ‘367 further provides wherein: the inner reinforcing plate and the outer reinforcing plate completely surround the cutout (Fig. 1); and an inner contour and an outer contour of the inner reinforcing plate and the outer reinforcing plate substantially correspond to the geometry of the cutout (the shapes of the inner and outer contour of the inner and outer reinforcing plates, respectively match the shape of the cutout; Fig. 1).
Claim 3, WO ‘367 further provides wherein: the inner reinforcing plate and the outer reinforcing plate are coupled to the casing segment (Fig. 3); and the casing segment, the inner reinforcing plate and the outer reinforcing plate have a plurality of passages with a common passage axis (passages through which 4 pass; Fig. 3), and wherein fixing elements 4 extend through the plurality of passages (Fig. 3).  
Claim 5, WO ‘367 further provides wherein at least one of the inner reinforcing plate or the outer reinforcing plate adjoins the cutout such that at least one of the inner reinforcing plate or the outer reinforcing plate terminates substantially flush with the 
Claim 13, WO ‘367 further provides wherein the casing segment consists of or comprises steel (page 2, line 15).  
Claim 17, WO ‘367 provides a tower, comprising: the tower segment according to claim 1 (see rejection of claim 1 as above; WO ‘367 pages 1-2; Fig. 1).
Claim 18, WO ‘367 provides a wind turbine, comprising: the tower according to claim 17 (see rejection of claims 1 and 16 as above; WO ‘367 page 1, line 5; Fig. 1).
Claim 19, WO ‘367 provides a method for manufacturing a tower segment, comprising:
forming a casing segment 1 with a cutout for a door 2; and
arranging an inner reinforcing plate (3 left; Fig. 3) in an inner reinforcing portion of an inner casing surface of the casing segment facing the tower interior (Fig. 3), and arranging an outer reinforcing plate (3 right; Fig. 3) in an outer reinforcing portion of an outer casing surface of the casing segment facing away from the tower interior (Fig. 3), wherein the inner reinforcing portion and the outer reinforcing portion adjoin the cutout (3 left and 3 right adjoin at 2; Fig. 3).
Claim 1, EP ‘521 provides a tower segment, comprising:
a casing segment 20 having an inner casing surface (inner casing surface of 20; Figs. 3A-3B), an outer casing surface (outer casing surface of 20; Figs. 3A-3B), and a cutout for a door (note that a door is not positively recited; 12; Figs. 1-2),
wherein the inner casing surface has a first inner reinforcing portion (16; Figs. 3A-3B) and the outer casing surface has an outer reinforcing portion (14; Figs. 3A-3B), 
wherein the inner reinforcing portion has an inner reinforcing plate (16 is a plate; Figs. 3A-3B) and the outer reinforcing portion has an outer reinforcing plate (14 is a plate; Figs. 3A-3B).
Claim 2, EP ‘521 further provides wherein: the inner reinforcing plate and the outer reinforcing plate completely surround the cutout (Fig. 2); and an inner contour and an outer contour of the inner reinforcing plate and the outer reinforcing plate substantially correspond to the geometry of the cutout (Fig. 2).
Claim 5, EP ‘521 further provides wherein at least one of the inner reinforcing plate or the outer reinforcing plate adjoins the cutout such that at least one of the inner reinforcing plate or the outer reinforcing plate terminates substantially flush with the casing segment (Figs. 3A-3B).
Claim 6, EP ‘521 further provides wherein: the cutout has a convex upper cutout portion (Fig. 2) and a convex lower cutout portion (Fig. 2); and the inner reinforcing plate and the outer reinforcing plate have a respective concave upper plate portion corresponding to the respective convex upper cutout portion (Fig. 2), and a respective concave lower plate portion corresponding to the respective convex lower cutout portion (Fig. 2).
Claim 7, EP ‘521 further provides wherein at least one of the concave upper plate portion or the concave lower plate portion are sickle shaped (each of the concave upper plate portion and the concave lower plate portion are sickle shaped; Fig. 2).

  Claim 18, EP ‘521 provides a wind turbine, comprising: the tower according to claim 17 (see rejection of claim 1 as above; Fig. 1).
Claim 19, EP ‘521 provides a method for manufacturing a tower segment, comprising:
forming a casing segment 20 with a cutout for a door 12; and
arranging an inner reinforcing plate 16 in an inner reinforcing portion of an inner casing surface of the casing segment facing the tower interior (Figs. 3A-3B), and arranging an outer reinforcing plate 14 in an outer reinforcing portion of an outer casing surface of the casing segment facing away from the tower interior (Figs. 3A-3B), wherein the inner reinforcing portion and the outer reinforcing portion adjoin the cutout (14 adjoints 16 at the cutout; Figs. 3A-3B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011144367 A1 (‘WO ‘367’) (as cited by applicant).
Nerwin v. Erlichman, 168 USPQ 177, 179.
Claims 11-12, WO ’367 further teaches wherein the casing segment has a thickness (inherent), but is silent as to the thickness being between 30 mm and 60 mm, or between 45 mm and 55 mm. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the thickness being between 30 mm and 60 mm, or between 45 mm and 55 mm, with the reasonable expectation of optimizing the strength and weight based on the intended installation requirements, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In re Aller, 105 USPQ 233.
Claims 9, 11-12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2913521 B1 (‘EP ‘521’) (as cited by applicant).
Claim 9, EP ‘521 further teaches a plate middle portion of the inner reinforcing plate or the outer reinforcing plate has a first plate strip and a second plate strip (vertically extending portion of 14/16; Fig. 2) and 16the horizontal spacing of the first and second plate strips corresponds substantially to the horizontal extent of the cutout (Fig. 2). EP ‘521 does not teach ends of the first and second plate strips being arranged at two mutually spaced ends of the convex upper cutout portion and the convex lower cutout portion. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the first and second plate strips having ends, such that ends of the first and second plate strips are arranged at two mutually spaced ends of the convex upper cutout portion and the convex lower cutout portion, with the reasonable expectation of making it easier to transport the strips, since it has been held Nerwin v. Erlichman, 168 USPQ 177, 179.
Claims 11-12, EP ‘521 further teaches wherein the casing segment has a thickness (inherent), but is silent as to the thickness being between 30 mm and 60 mm, or between 45 mm and 55 mm. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the thickness being between 30 mm and 60 mm, or between 45 mm and 55 mm, with the reasonable expectation of optimizing the strength and weight based on the intended installation requirements, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 14-15, EP ‘521 further teaches wherein the inner reinforcing plate or the outer reinforcing plate has a thickness (page 3, lines 18-24), but is silent as to the thickness being between 10 mm and 50 mm and 20 mm and 45 mm. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the thickness being between 10 mm and 50 mm and 20 mm and 45 mm, with the reasonable expectation of optimizing the strength and weight based on the intended installation requirements, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 16, EP ‘521 further teaches wherein: the inner reinforcing plate is integrally formed and the outer reinforcing plate is integrally formed (see 112 rejection above). EP ‘521 does not teach the concave upper plate portion, the concave lower plate portion, Nerwin v. Erlichman, 168 USPQ 177, 179.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011144367 A1 (‘WO ‘367’) (as cited by applicant) in view of Grundman et al. (US 20060236648) (‘Grundman’).
Claim 4, WO ‘367 further teaches a first bolt region (first region comprising first row of bolts; Figs. 1-3B) with a plurality of bolts (Figs. 1-3B) and a second bolt region (second region comprising second row of bolts; Figs. 1-3B) are in an upper plate portion of the inner reinforcing plate and the outer reinforcing plate above the cutout or in a lower plate portion of the inner reinforcing plate and the outer reinforcing plate below the cutout (Figs. 1-3B). WO ‘367 does not teach wherein the plurality of the bolts in the first bolt region are arranged substantially in a sickle shape, and the plurality of bolts in the second bolt region are arranged substantially in a circle pattern. However, Grundman teaches a tower segment, wherein a plurality of bolts in a first bolt region are arranged substantially in a sickle shape (see annotated Fig. 4 of Grundman shown below in Examiner’s Notes), and a plurality of bolts in a second bolt region are arranged substantially in a circle pattern (see annotated Fig. 4 of Grundman shown below in Examiner’s Notes). Therefore, it would have been obvious to one of ordinary skill in the In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2913521 B1 (‘EP ‘521’) (as cited by applicant) in view of Grundman et al. (US 20060236648) (‘Grundman’).
Claim 4, EP ‘521 teaches all the limitations of claim 1 as above, but is unclear as to a first bolt region with a plurality of bolts and a second bolt region with a plurality of bolts are in an upper plate portion of the inner reinforcing plate and the outer reinforcing plate above the cutout or in a lower plate portion of the inner reinforcing plate and the outer reinforcing plate below the cutout; and 15wherein the plurality of the bolts in the first bolt region are arranged substantially in a sickle shape, and the plurality of bolts in the second bolt region are arranged substantially in a circle pattern. However, Grundman teaches a tower segment, wherein a first bolt region with a plurality of bolts and a second bolt region with a plurality of bolts are in an upper plate portion of an inner In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011144367 A1 (‘WO ‘367’) (as cited by applicant) in view of EP 2615226 A1 (‘EP ‘226’) (as cited by applicant).
Claim 8, WO ‘367 further teaches wherein the cutout has a substantially rectangular cutout middle portion arranged between the top and bottom of the cutout In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Claim 10, WO ‘367 teaches all the limitations of claim 1 as above, but does not teach wherein: the concave upper plate portion of the inner reinforcing plate and the .
Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2913521 B1 (‘EP ‘521’) (as cited by applicant) in view of EP 2615226 A1 (‘EP ‘226’) (as cited by applicant).
Claim 8, EP ‘521 further teaches a convex upper cutout portion and a convex lower cutout portion (Fig. 2), but is silent as to a rectangular cutout middle portion and rectangular plate portions. However, EP ‘226 teaches a tower segment, wherein a cutout has a substantially rectangular cutout middle portion (Fig. 17) arranged between a convex upper cutout portion (Fig. 17) and a convex lower cutout portion (Fig. 17); and an inner reinforcing plate 59 and an outer reinforcing plate (outer flange portion adjacent to 59; Fig. 18) having plate middle portions (Fig. 17), wherein the plate middle portions adjoin the cutout middle portion (Fig. 17). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the tower segment such that the cutout has a substantially rectangular cutout middle portion arranged between the convex upper cutout portion and the convex lower cutout portion; and the inner reinforcing plate and the outer reinforcing plate have plate middle portions, wherein the plate middle portions adjoin the cutout middle portion, with the reasonable expectation of obtaining a door with rounded top and bottom portions, as is known in the art, with no respective change in function, since it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed 
Claim 10, EP ‘521 teaches all the limitations of claim 1 as above, but does not teach wherein: the concave upper plate portion of the inner reinforcing plate and the outer reinforcing plate has at least one first upper collar portion, wherein the concave lower plate portion of the inner reinforcing plate and the outer reinforcing plate has at least one first lower collar portion which is bent; the first upper collar portion and the first lower collar portion extend away from the casing segment; and the plate middle portion of the inner reinforcing plate and the outer reinforcing plate has at least one middle collar portion which is bent, wherein the middle collar portion extends away from the casing segment. However, EP ‘226 teaches a tower segment, wherein: a concave upper plate portion (upper portion of 59 corresponding to cutout; Figs. 17-18) has at least one first upper collar portion (57; Figs. 17-18), wherein a concave lower plate portion (lower portion of 59 corresponding to cutout; Figs. 17-18) has at least one first lower collar portion which is bent (57; bent with respect to 59; Figs. 17-18); the first upper collar portion and the first lower collar portion extend away from the casing segment (Fig. 18); and a plate middle portion (59 middle portion corresponding to cutout; Figs. 17-18) has at least one middle collar portion which is bent (57; bent with respect to 59; Figs. 17-18), wherein the middle collar portion extends away from the casing segment (Fig. 18). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing to try forming the tower segment such that the concave upper plate portion of the inner reinforcing plate and the outer reinforcing plate has at .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2913521 B1 (‘EP ‘521’) (as cited by applicant) in view of WO 2011144367 A1 (‘WO ‘367’) (as cited by applicant).
Claim 13, EP ‘521 teaches all the limitations of claim 1 as above, but is unclear as to whether the casing segment consists of or comprises steel. However, WO ‘367 teaches a tower segment comprising a casing segment that consists of or comprises steel (WO ‘367 page 2, line 15). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the casing segment consisting of or comprising steel, with the reasonable expectation of providing a strong, durable casing using known, readily available materials with no respective change in function, since such a modification would have involved a mere change in  known materials. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would 















Examiner’s Notes

    PNG
    media_image1.png
    789
    680
    media_image1.png
    Greyscale

Annotated Fig. 4 Grundman et al. (US 20060236648) (‘Grundman’)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635